FILED
                             UNITED STATES DISTRICT COURT                                       AUG 13 2009
                            FOR THE DISTRICT OF COLUMBIA                                  Clerk Us o· .
                                                                                            Sank . . ,strict and
                                                                                                ruptcy COurts

Karen McBrien,                                )
                                              )
               Plaintiff,                     )
                                              )
               v.                             )
                                              )
                                                      Civil Action No.        09 1527
United States et al.,                         )
                                              )
               Defendants.                    )


                                  MEMORANDUM OPINION

       The plaintiff has filed an application to proceed in fonna pauperis and a pro se

complaint. I The Court will grant the application to proceed in fonna pauperis and dismiss the

complaint.

       The events that fonn the basis of the complaint in this action are, generally speaking, the

same events that fonned the basis of the action in McBrien v. FBI et ai., Civil Action No. 09-197,

which was dismissed because the events alleged presented the sort of "fantastic or delusional

scenarios" that warrant dismissal of an action as frivolous under Neitzke v. Williams, 490 U.S.

319,328 (1989). See Mem. Op., Civil Action No. 09-197 (D.D.C. Feb. 3,2009). This complaint



        I Plaintiff filed the two documents received by the Clerk of Court on August 4 and

August 6, 2009. Both were entitled "Complaint Plaintiffs Notice of Filing FTCA Claim"
(hereinafter "notices"), and in both notices the first sentence stated that "Plaintiff Karen McBrien
intends to" file a complaint under the Federal Tort Claims Act, 28 U.S.C. § 2674 et seq.
("FTCA"). Notices at 1 (emphasis added). In addition, on August 6, 2009, the Clerk received a
third document entitled "Complaint for FTCA Claim for Personal Injury; Damages; Intentional
Tort; Negligence" (hereinafter "complaint"), which stated that "Plaintiff Karen McBrien files this
Complaint for personal damages .... " Complaint at 1. Only one application to proceed in
fonna pauperis was received. All three documents carry identical captions and make reference to
substantially the same events and impressions. Accordingly, the court construes two of the
submissions as notices and the other submission as a complaint.
            L




presents the same fantastic and delusional scenarios of a nationwide conspiracy involving the

plaintiff s relatives, former relatives, and numerous state and federal agencies who work in

concert to spy on, control, injure, and trick the plaintiff. This complaint, too, warrants dismissal

as frivolous. Neitzke, 490 U.S. at 328. Accordingly, on the court's authority under 28 U.S.C.

§ 1915(e)(2)(B)(i) (requiring dismissal of frivolous complaints that are filed by plaintiffs

proceeding informa pauperis), this complaint will be dismissed.

        A separate order accompanies this memorandum




Date:   ~ 9';               )..00   1
                                                                                          --




                                                -2-